

116 HR 8701 IH: FEMA Loan Interest Payment Relief Act
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8701IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. Dunn (for himself and Mr. Soto) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide for the authority to reimburse local governments or electric cooperatives for interest expenses, and for other purposes.1.Short titleThis Act may be cited as the FEMA Loan Interest Payment Relief Act.2.Reimbursement of interest payments related to public assistance(a)In generalTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:431.Reimbursement of interest payments related to public assistance(a)In generalThe President, acting through the Administrator of the Federal Emergency Management Agency, shall provide financial assistance to a local government or electric cooperative as reimbursement for qualifying interest.(b)DefinitionsIn this section, the following definitions apply:(1)Qualifying interestThe term qualifying interest means, with respect to a qualifying loan, the lesser of—(A)the actual interest paid to a lender for such qualifying loan; and(B)the interest that would have been paid to a lender if such qualifying loan had an interest rate equal to the prime rate most recently published on the Federal Reserve Statistical Release on selected interest rates.(2)Qualifying loanThe term qualifying loan means a loan—(A)obtained by a local government or electric cooperative; and(B)of which not less than 90 percent of the proceeds are used to fund activities for which such local government or electric cooperative receives assistance under this Act after the date on which such loan is disbursed..(b)Rule of applicabilityAny qualifying interest (as such term is defined in section 431 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as added by this Act) incurred by a local government or electric cooperative in the 5 years preceding the date of enactment of this Act shall be treated as eligible for financial assistance for purposes of such section. 